Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 2/14/2020 was received and considered.
Claims 2-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite the limitation: “generating, by a classifier, a feature vector from the plurality of static data points using a classifier trained to classify the static data points based on training data, the training data 
Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  However, the specification does not teach using a classifier to generate the feature vector, but rather to use pre-processing to generate the feature vector for use by the classifier.  Therefore, the specification does not enable a skilled artisan to make and/or use the invention, as claimed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Detection of malicious code by applying machine learning classifiers on static features: A state-of-the-art survey.” by Shabtai et al. (Shabtai).

Regarding claims 3, 13 and 19, Shabtai discloses wherein the plurality of static data points are extracted without decrypting or unpacking the executable file (Shabtai does not teach decryption or unpacking).
Regarding claims 4 and 14, Shabtai discloses wherein the one or more support vector machines builds the probabilistic model by performing data analysis and pattern recognition on the one or more feature vectors (recognize patterns in collection of byte n-grams derived from input file, p. 24, Table 1).

Regarding claims 9, 16 and 20, Shabtai discloses wherein the plurality of static data points represent predefined character strings in the executable file (Portable Executable (PE) and String features, p. 19, §3).1  
Regarding claim 11, Shabtai discloses wherein a determination of whether the executable file is harmful is used to retrain the classifier (Shabtai discloses acquiring new malicious files and updating (retraining) the classifiers accordingly, p. 26, §6.3).
Regarding claim 12, the claim is similar in scope to claim 2 and is therefore rejected using a similar rationale, noting again that a skilled artisan would understand the reference is describing operations performed by computer software.
Regarding claim 18, the claim is similar in scope to claim 2 and is therefore rejected using a similar rationale, noting again that a skilled artisan would understand the reference is describing operations performed by computer software.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shabtai, as applied to claim 1 above, in view of US 2010/0293273 A1 to Basarrate et al. (Basarrate).
Regarding claims 6-8, Shabtai is silent regarding wherein the executable file is identified in response to a detected condition.  However, Basarrate teaches that it was known for a virus scanner to detect a file being downloaded or executed (¶85)2.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shabtai such that the executable file is identified in response to a detected condition.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize known triggers for file inspection, as taught by Basarrate.  Note that a skilled artisan would have found such a teaching obvious specifically as it well known in the art of computer security to intercept and scan a potential threat when entering the system (downloading) and before allowing execution.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,599,844 in view of Shabtai, per the table below. 
Claims 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,599,844 in view of Shabtai and Basarrate, per the table below. 
Note that removing limitations from the patent claims would have been obvious for reasons of breadth.  Further, the patent claims anticipate the instant claims, with exceptions listed below.

10,599,844
2
1 – The patent claim lacks the “identifying” and “associating” steps of the instant application.  However, those steps (as shown above) are taught in Shabtai (pp. 17-18) for preparing the system to extract the data points and for training the model.  Therefore, the distinction would have been obvious to a skilled artisan. 
3
1
4
1 – While the patent claim lacks performing data analysis and pattern recognition on the one or more feature vectors, this is taught in Shabtai (pp. 17-18) for determining if the file is harmful.  Therefore, the distinction would have been obvious to a skilled artisan.
5
1
6
7
8
1 – The patent claim lacks determining a condition.  However, as discussed above, Basarrate discloses this feature.  Therefore, the distinction would have been obvious to a skilled artisan.
9
1
10
1
11
9
12
17 - The patent claim lacks the “identifying” and “associating” steps of the instant application.  However, those steps (as shown above) are taught in Shabtai (pp. 17-18) for preparing the system to extract the data points and for training the model.  Therefore, the distinction would have been obvious to a skilled artisan.
13
17
14
17 – While the patent claim lacks performing data analysis and pattern recognition on the one or more feature vectors, this is taught in Shabtai (pp. 17-18) for determining if the file is harmful.  Therefore, the distinction would have been obvious to a skilled artisan.
15
17
16
17
17
17
18
10 – The patent claim lacks the “identifying” and “associating” steps of the instant application.  However, those steps (as shown above) are taught in Shabtai (pp. 17-18) for preparing the system to extract the data points and for training the model.  Therefore, the distinction would have been obvious to a skilled artisan. 
19
10
20
10
21
10


Allowable Subject Matter
Claims 10, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and any remaining rejections above, not based on prior art, are overcome.
Regarding claims 10, 17 and 21, certain prior art related to machine learning teaches removing outliers in the selected data.  For example, US 20110172504 A1 to Wegerich teaches ignoring feature data that varies more than a threshold in a system that uses biometric/sensor data.  However, the prior art as a whole does not teach how such a feature would be applicable to the teachings of Shabtai.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
March 24, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “A malware detection scheme based on mining format information” by Bai et al. teaches a similar concept.
        2 US 10,116,688 B1 to Yun and US 2011/0154490 A1 to DeLuca et al. teach a similar concept.